I congratulate you, Sir, on your
election as President of the General Assembly, a sure
guarantee of the success of the fifty-third session. At the
same time, I wish to thank your predecessor, Mr. Hennadiy
Udovenko, for his fine job in handling the difficult issues
that arose last year.
On the broader issues facing the General Assembly in
the year to come, Italy associates itself with and supports
the statement made on Tuesday by the Foreign Minister of
Austria on behalf of the European Union.
Fewer than 10 years have gone by since the euphoric
days that surrounded the fall of the Berlin Wall. As our
decade began, “a new world order” was on everyone’s lips.
Many believed that we were at the threshold of a new age
of stability, freedom and prosperity. In the ensuing years,
we have indeed witnessed rapid growth in the world
economy, but we have also seen an outbreak of new forms
of nationalism, ethnic hostilities and acts of aggression.
Our peoples have grown apprehensive about the future
as they watch the performance of the stock market, internal
instability in various regions of the world, the failure of
financial institutions, the rise and unpredictability of
terrorism, unchecked waves of immigration, the constant
flow of refugees and the resurgence of misplaced nuclear
ambitions. In some countries, a few short months of crisis
was all it took to wipe out the gains of an entire generation.
Such crises shed light on an improper balance
between the power of the market and the power of
institutions. Globalization and liberalization certainly have
great merits. They have forced the national political
classes to set public finances in order and to promote
economic efficiency. But a global market requires some
measure of global government built on the knowledge that
the wealth of single States cannot be separated from the
welfare of the international community, a government
whose strength rests on the democracy of institutions. As
Secretary-General Kofi Annan underlined in his speech,
globalization requires good government.
This is why we urgently need to strengthen
international leadership. The institutions are still not
strong enough to provide such leadership, restore
confidence, introduce change, stabilize the global
economy, guarantee growth and protect the most
vulnerable of us in the race towards development.
Technology, communications and the market are
progressing at a much faster pace than politics and
institutions, thus creating a widening gap.
In the final years of this century, our challenge is to
strengthen institutions and their capacity to coordinate the
action of Governments. Globalization has impacts on
ideologies and behaviour, societies and institutions. The
opening of markets to competition must be accompanied
by reaffirmed cooperation among the largest possible
number of States. The burden of responsibility falls on
the shoulders of the stronger nations, particularly those of
the G-7. They have a duty to show solidarity,
transforming their privileges into benefits for all
humanity.
The system of international institutions has the
United Nations as its paramount and most authoritative
benchmark. The United Nations must be the driving force
behind a review of the network of interdependence. Like
industrialization in its early days, globalization produces
both great progress and dangerous imbalances. Thus, it
requires governance. No one country can govern it,
however great its political, economic and military power.
Our century is drawing to a close with a revitalization of
institutions upon which we can build the three pillars of
stability: prosperity, security and respect for fundamental
freedoms.
The first pillar of stability is governance of the
economy to prevent crises from degenerating into
catastrophes. The time has come to perfect the rules of
conduct that guide the development of the global market.
19


While these rules are imperfect and not always respected,
we must assert the conviction that it is important and
appropriate to observe them. This is the secret of their
success. It is up to the economically stronger countries to
guarantee continuity in the development of the market.
They must be buyers, lenders and the final guarantors if we
are to instil confidence and forestall the threat of a global
recession. The forces that drive the global economy are the
same as those that uphold the fundamental freedoms: the
circulation of information and ideas; open borders and
societies; the rule of law and individual rights. The
challenges facing the economy are the same as those facing
freedom.
At times, the markets are driven by a short-term logic
that privileges the earnings of today over the growth of
tomorrow. They conduct constant but instant referendums.
The stock market does not always move at the same pace
as the economy and society. Relentless technological
progress can lead to the exclusion of many from the world
of employment. Recent major economic and financial crises
show that the market does not always grow when the State
shrinks. Rather than enhancing freedom, sometimes it only
increases the power of the strongest. It is a dangerous
illusion to think the economic sphere can be unhinged from
the political system, the social context and the history of
nations. There can be no healthy economy without a strong
State, without the rule of law, without social cohesiveness
and protections — in other words, without respect for
peoples or awareness of their history.
The market’s supporters should not turn into the
standard bearers for a new fundamentalism. The
international financial institutions must know how to couple
theory and practice, how to avoid strategies that damage
society and destabilize the political system for the sake of
defending the market. They must initiate policies and
reforms that minimize moral hazards in their rescue
operations. They must look at society as a whole and not
just at its financial dimensions. Otherwise, some will rebel
against or flee the market.
The United Nations and the international community
can rely on the new cohesiveness of the European Union.
The European currency, the Euro, demands new
responsibilities at the international level as a repository of
value and as an investment and reserve currency. It will
allow the Union to project abroad standards that it would
not otherwise be able to preserve, such as stability,
competition and social solidarity. The European Union has
no intention of hiding behind the shield of its currency. It
has no illusions of being an oasis of prosperity sheltered
from the tempests of the world.
The politicians of Europe are the first to have
rethought the limits of national sovereignty. Today, the
European Union, in the wake of the single currency, is
about to become a political subject, and to participate as
such in world leadership, to correct the fragility of the
complex systems that govern the world. It is not enough
to have strong national powers. For the European Union,
too, the time has come to be a “leading nation”. The time
has come to further enhance the rules that have allowed
us to unite the continent, banishing war within our
borders.
To the South, Europe is facing massive waves of
immigration. Europe is well aware of the needs that drive
to its shores so many people trying to escape from
suffocating demographic trends. Europe knows that the
only solution is an ambitious policy of solidarity and
development. Otherwise, like King Canute, it would be
trying to hold back the sea with a wave of its hand.
Our cooperation policies must be revitalized to help
close the gap between North and South. The Economic
and Social Council, whose presidency will be assumed by
Italy at the start of the coming year, can be instrumental
in eradicating poverty and harmonizing the differences
between and the needs of the two hemispheres.
Renewed institutions will also have to manage the
second pillar of stability: security. Here, too, the United
Nations must play a central role. I refer not only to its
traditional role of direct involvement in peacekeeping
operations. Italy, I would underline, continues to provide
a strong logistic base, as well as men and resources, for
such missions and has long proposed ways to make these
operations more efficient and effective.
I refer also to the novelty of the future: growing
relations with other institutions, including the North
Atlantic Treaty Organization (NATO), to which the
transatlantic community entrusts its defence. The Atlantic
Alliance is redefining its strategies, missions and
membership, but it is also rethinking its relations with the
United Nations in a new spirit. It is looking to the United
Nations for additional legitimacy to broaden the scope of
its mission. This is another crucial aspect of the system of
institutions that can guarantee peace and stability and on
which we must build our future.
20


Peace is also jeopardized by resurgent temptations to
brandish nuclear weapons in an effort to restore regional
balances, enhance national prestige and consolidate national
unity. While such goals can be in themselves legitimate,
they become totally illusory if entrusted to the proliferation
of weapons of mass destruction, instruments that threaten
the very right to life. In the framework of institutional
strengthening, we must, as a matter of priority, root out
senseless ambitions that rely on lethal weapons. We must
aim instead to complete the non-proliferation regime and
make it more effective and more universal.
Security is jeopardized by a breed of terrorism that has
become more and more irrational, threatening fragile peace
processes, privatizing terror and directing its hatred mostly,
but not exclusively, against the Western world and the
values it represents. We must therefore redouble our
common efforts to fight this scourge.
Individual rights are the third component of
institutional strengthening, along with prosperity and
security. The market and fundamental freedoms, as we
increasingly discover, are two sides of the same coin. But
human rights are likely to remain abstract or illusory if the
United Nations cannot enforce them to the benefit of all
individuals and, if necessary, also against their
Governments.
The international community, and all of us
individually, must deepen our commitment to safeguard
these rights. The measure of our civilization is the
protection we afford to the weakest and most vulnerable
social groups. I am thinking first of children who are
victims of atrocities whose true dimensions the media is
only now beginning to expose.
The Rome Statute to establish the International
Criminal Court represents what is probably the greatest
institutional advancement since the San Francisco Charter.
In this field, on the fiftieth anniversary of the Declaration
of Human Rights, it confers certainty and universality on
the Charter’s system of values. But here, too, we must
complete our journey. Therefore, I urge those countries that
have not yet done so — and they are the majority — to
sign the Statute and to start to move towards prompt
ratification.
The core of every reform touches on the Security
Council. It is not enough to strengthen institutions: we must
make them more democratic and representative. And it is
on the concepts of democracy and representation that the
debate over the future of the Security Council pivots.
Significant progress has been made in recent months
in identifying measures aimed at improving the
transparency and the working methods of the Security
Council: greater openness of informal consultations; more
involvement of countries that contribute troops to
peacekeeping operations and multilateral forces; more
prompt and detailed briefings on the Council’s activities
by the President-in-office; and ready availability of texts
and documents being examined by the Council.
But the stalemate continues on the issue of enlarging
the Council. The Italian Government will be willing to
support any reasonable formula, provided that it does not
prejudice the eventual establishment of a common
European seat on the Council, distance Italy from the
other principal industrial countries or increase the number
of countries that are “more equal” than others,
transforming the majority of Member States from
protagonists into mere spectators.
The essential problem is one of principles and
criteria. Italy has made and will continue to make an
active contribution to this question that is of fundamental
importance to international peace and stability. It will
continue to fight for a more democratic, efficient and
geographically representative Security Council. No one
should feel excluded. Every country, no matter how large
or small, has a contribution to make, an experience to
share.
Given the current stalemate over increasing the
number of permanent members, we wonder whether it
would not make more sense to concentrate for the time
being only on an increase in non-permanent seats. The
solution of increasing the number of elective seats for
every regional group would make it easier for all Member
States to have access to the Security Council. After all,
this is the same solution that was adopted in 1963, when
the only previous enlargement of the Council took place.
As to the method we should follow to get there, we
believe that on a matter of such crucial importance it is
essential that any decision with Charter amendment
implications should be adopted by a majority of two
thirds of all Member States, as prescribed by Article 108
of the Charter.
These are some of our suggestions for the “quiet
revolution” of the United Nations, to which Secretary-
General Kofi Annan has dedicated such passion. We are
grateful to him for his efforts.
21


The century that is about to end has taught that there
are no definitive and total solutions. Although the
institutions are imperfect, they are flexible instruments. It
is our high duty to improve them so that they can become
the visible hand of stability, together with the invisible hand
of the market. Institutions are the only truly indispensable
power.
